      Case 2:02-cr-00611-JCJ Document 126 Filed 01/06/21 Page 1 of 8




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                     CRIMINAL ACTION

             v.

SPENCER PETERSON                             NO.   02-611


                               MEMORANDUM

Joyner, J.                                                  January 6, 2021

                             Introduction

     Spencer Peterson moves for a reduction in sentence under 18

U.S.C. § 3582(c)(1)(A)(i).     He has met the procedural

requirements of the statute and we grant the motion because we

find: (1) extraordinary and compelling reasons justify reducing

the sentence, (2) the applicable sentencing factors under 18

U.S.C. § 3553(a) warrant the reduction, and (3) Mr. Peterson is

not a danger to the community as provided in 18 U.S.C. §

3142(g).   See United States v. Doe, No. 20-2650, 2020 WL

6328203, at *1 (3d Cir. Oct. 29, 2020) (per curiam) (finding the

district court appropriately considered the defendant’s risk of

contracting COVID-19, the section 3553(a) sentencing factors,

and danger to the community in denying a motion for

compassionate release); see also United States v. Nunez, No. CR

17-58-1, 2020 WL 5237272, at *4 (E.D. Pa. Sept. 1, 2020).              We

reduce the term of imprisonment to time already served.
         Case 2:02-cr-00611-JCJ Document 126 Filed 01/06/21 Page 2 of 8




                     Exhaustion of Administrative Remedies

     Mr. Peterson has satisfied the procedural requirements of

filing this motion.       The compassionate release statute, 18

U.S.C. § 3582(c)(1)(A), as amended by the First Step Act,

provides two routes to court: (1) to file a motion after fully

exhausting administrative appeals of the Bureau of Prisons’

(“B.O.P.”) decision not to file a motion, or (2) to file a

motion after “the lapse of 30 days from the receipt of such a

request by the warden of the defendant’s facility, whichever is

earlier.”     18 U.S.C. § 3582(c)(1)(A).       In the Third Circuit, a

failure to meet the requirements of one or the other of the

paths “presents a glaring roadblock foreclosing compassionate

release[.]”     United States v. Raia, 954 F.3d 594, 597 (3d Cir.

2020).    Mr. Peterson meets the requirements because he filed

this motion with the court more than thirty days after making

his request from the Warden.         Mr. Peterson submitted a

compassionate release request to the Warden at FCI Cumberland on

January 15, 2020.       On January 23, 2020, the Warden denied Mr.

Peterson’s request.       Mr. Peterson filed a BP-8 form (informal

complaint) on January 23, 2020 and never received a response.

Mr. Peterson then filed this instant motion with the Court on

March 30, 2020.      Mr. Peterson has met the requirements of the

statute because he “file[d] the motion thirty days after the

warden receive[d] his request.”         United States v. Harris, 973

                                       2
      Case 2:02-cr-00611-JCJ Document 126 Filed 01/06/21 Page 3 of 8




F.3d 170, 171 (3d Cir. 2020) (per curiam) (noting the

government’s concession that, even though the warden denied

defendant’s request within thirty days, defendant was permitted

to file his motion with the court after thirty days passed since

submission of the request and that defendant did not need to

exhaust the administrative remedy process within B.O.P.); see

also United States v. Butler, No. CR 10-612, 2020 WL 5369753, at

*2 (E.D. Pa. Sept. 8, 2020) (finding exhaustion of

administrative remedies when the defendant filed his motion more

than thirty days after requesting compassionate release from his

warden, even though he received a denial from the warden after

six days).   Because Mr. Peterson satisfied the exhaustion

requirements, we consider the merits of the motion.

               Extraordinary and Compelling Reasons

     Mr. Peterson’s health conditions place him at greater than

average risk of serious illness or death from COVID-19 and

justify a reduction in sentence.        To find extraordinary and

compelling circumstances, in the context of the COVID-19

pandemic, we must consider the defendant’s specific risk of

serious illness or death if infected with the virus and the

danger that the defendant will contract the virus given the

situation at his facility and in the larger community.          United

States v. Babbitt, No. CR 18-384, 2020 WL 6153608, at *5 (E.D.

Pa. Oct. 21, 2020) (examining “the circumstances of the COVID-19

                                    3
       Case 2:02-cr-00611-JCJ Document 126 Filed 01/06/21 Page 4 of 8




pandemic, the defendant's health conditions, the defendant's age

and the risk of contracting COVID-19 at the defendant's

facility”); see also Raia, 954 F.3d at 597 (“the mere existence

of COVID-19 in society and the possibility that it may spread to

a particular prison alone cannot independently justify

compassionate release”).

      Mr. Peterson is forty-nine years old and suffers from

several health conditions that put him at increased risk of

grave illness or death from COVID-19.        Mr. Peterson has obesity,

asthma, and is at increased risk of diabetes, among other

ailments.   Mr. Peterson is a former smoker and also has lung

damage and resulting shortness of breath from a stabbing he

sustained as a teenager.      According to the Centers for Disease

Control and Prevention (“C.D.C.”), obesity alone is sufficient

to put a person at “increased risk of severe illness from the

virus that causes COVID-19.”       People with Certain Medical

Conditions, C.D.C. https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html

(last updated Dec. 29, 2020).       A history of smoking similarly

puts Mr. Peterson at increased risk (as would type two diabetes

should he develop it).     Id.   People with moderate-to-severe

asthma also “might be at an increased risk for severe illness.”

Id.   The C.D.C. further instructs that “[t]he more underlying

medical conditions someone has, the greater their risk is for

                                     4
         Case 2:02-cr-00611-JCJ Document 126 Filed 01/06/21 Page 5 of 8




severe illness from COVID-19.”         Id.   The combination of risk

factors here presents extraordinary and compelling circumstances

because Mr. Peterson faces a dangerous possibility of serious

illness or death from COVID-19.         See, e.g., United States v.

Rodriguez, 451 F. Supp. 3d 392, 400–01 (E.D. Pa. 2020) (“the

outbreak of COVID-19 and [defendant’s] underlying medical

conditions that place him at a high risk should he contract the

disease—present ‘extraordinary and compelling reasons’ to reduce

his sentence.”).

      Mr. Peterson faces an “actual, non-speculative risk of

exposure to COVID-19” at FCI Cumberland.           United States v.

Somerville, 463 F. Supp. 3d 585, 597 (W.D. Pa. 2020).

Tragically, 179 federal inmates have died due to the virus and

39,412 inmates have tested positive nationally, according to the

B.O.P.    COVID-19 Cases, B.O.P. https://www.bop.gov/coronavirus/

(last updated Dec. 31, 2020).         This means that over twenty-eight

percent of all federal inmates have tested positive for COVID-

19.   Id.    At FCI Cumberland, four inmates and four staff

currently have positive test results for COVID-19.             Id.   Even

taking proper precautions, Mr. Peterson could contract COVID-19

while in custody.

      Mr. Peterson’s risk profile, the danger of infection at FCI

Cumberland, and the rates of COVID-19 across the country

together constitute extraordinary and compelling reasons under

                                       5
      Case 2:02-cr-00611-JCJ Document 126 Filed 01/06/21 Page 6 of 8




18 U.S.C. § 3582(c)(1)(A)(i).

              18 U.S.C. § 3553(a) Sentencing Factors

     The section 3553(a) factors do not outweigh these

extraordinary and compelling circumstances.        We cannot reduce

Mr. Peterson’s sentence if doing so would undermine the goals of

sentencing, considering the section 3553(a) factors.          United

States v. Walls, No. 2:12-CR-00173, 2020 WL 6390597, at *11

(W.D. Pa. Nov. 2, 2020).     In 2003, Mr. Peterson was convicted of

possession of a firearm by a convicted felon, in violation of 18

U.S.C. § 922(g), and sentenced to a 320-month term of

imprisonment and a thirty-six-month term of supervised release,

based on his status as an armed career criminal under 18 U.S.C.

§ 924(e) resulting from three prior convictions.         Mr. Peterson

has served about eighty percent of his sentence and his

projected release date is November 29, 2026.

     The commission of serious crimes does not foreclose the

possibility of compassionate release when, as here, the term

already served has achieved the purposes of sentencing.           See

Somerville, 463 F. Supp. 3d at 602. (noting that “almost all

federal prisoners have committed serious crimes.         If generalized

(albeit legitimate) concerns about the dangers of guns and drugs

were enough to bar to compassionate release, almost no one would

be eligible.”).   Mr. Peterson has served a significant portion

of his sentence and that time reflects the seriousness of his

                                    6
      Case 2:02-cr-00611-JCJ Document 126 Filed 01/06/21 Page 7 of 8




offense.   Mr. Peterson has received sufficient punishment and

his sentence, even if shortened, shows the necessary respect for

the law, while also deterring similar criminal conduct.           Mr.

Peterson has met the educational goals of his incarceration

commendably earning his GED and participating in many

educational programs, including drug education.         Mr. Peterson’s

demonstrated rehabilitation and remorse will serve to protect

the public from any future crimes.       Because Mr. Peterson

completed much of his sentence and due to the particulars of his

circumstances, there is limited risk of unwarranted sentence

disparities.

     Given the potential harm that continued incarceration now

poses in the COVID-19 pandemic, serving the remainder of Mr.

Peterson’s sentence is not necessary to comply with the purposes

of sentencing.

                       Danger to the Community

     There is no recent indication that Mr. Peterson is a danger

to the community.    We cannot grant compassionate release if a

defendant is a danger to the safety of any other person or to

the community, considering the 18 U.S.C. § 3142(g) factors.

United States v. Adeyemi, No. CR 06-124, 2020 WL 3642478, at *31

(E.D. Pa. July 6, 2020).     Since the time of his crime, Mr.

Peterson has shown significant rehabilitation and no signs of

danger to others.    In prison, Mr. Peterson has accumulated

                                    7
      Case 2:02-cr-00611-JCJ Document 126 Filed 01/06/21 Page 8 of 8




numerous, remarkable educational and occupational achievements.

He has had no disciplinary incidents.        Mr. Peterson intends to

live with his fiancée upon release and has already explored

attending trucking school or obtaining employment at a stadium.

Mr. Peterson has the support of his three sisters as he

transitions back into the community.        We conclude that Mr.

Peterson is not a danger to public safety.

                               Conclusion

     We grant the motion under U.S.C. § 3582(c)(1)(A)(i) because

extraordinary and compelling circumstances compel Mr. Peterson’s

release.   We have considered the 18 U.S.C. § 3553(a) factors and

we find no danger to the community.       An Order follows.




                                    8
